DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 11-20, drawn to an apparatus to monitor a respiratory stream, classified in G01N 21/783.
II. Claims 21-24, drawn to an apparatus to monitor a respiratory stream, classified in A61B 5/0836.
III. Claims 25-30, drawn to a carbon dioxide indicator, classified in G01N 21/783.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed exhibit a different design as group I requires a breathing circuit adapter which is not required for group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially exhibit a different design as group I requires a breathing circuit adapter which is not required for group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed exhibit a different mode of operation as group II requires change from a first color through a range of first colors to a second color, none of which is required by group III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter

(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Justin R. Nifong on April 27, 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 11-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
The Examiner notes that the phrases “configured for” and “configured to” recited in claims 11, 12, 14, 15, and 20 will be interpreted as intended use limitations as they only describe how features of the apparatus are to be utilized, and do not impart any structure into the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Geist (US 2004/0065329).
For claim 11, Geist teaches a carbon dioxide indicating apparatus comprising a breathing circuit adapter (paragraphs 0028, 0044, figures 1 #10, figures 10-12 #10A), and a color change material comprising a reactive portion and an unreactive portion (paragraphs 0028, 0035, 0036, figure 1) wherein the color change material is partially inside the breathing circuit adapter.  With respect to the reactive and unreactive portions, the Examiner notes that the color change material is unreactive at carbon dioxide concentrations less than 0.05% and reactive to carbon dioxide concentrations above 0.5% (paragraph 0035).  
For claim 14, Geist teaches a central internal chamber (enclosure) in the breathing circuit adapter (paragraph 0028).
For claim 15, Geist teaches the breathing circuit adapter comprising an opening to the respiratory stream (paragraph 0033, figure 6 #15).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12, 13, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (US 2004/0065329) in view of Baker et al., (US 2008/0072905).
Regarding claim 12, Geist does not teach reactive and unreactive portions separated from each other.
Baker et al., teach carbon dioxide sensing airway products wherein carbon dioxide sensors are placed at separate locations (paragraph 0039).  Baker et al., teach that it is advantageous to place carbon dioxide sensors at separate locations as a means of assessing the quality of a carbon dioxide filter and to determine the level of carbon dioxide in an anesthetic gas (paragraph 0039). 

Regarding claim 13, Geist teach a removable color change material (paragraph 0044).
Regarding claim 16, Geist in view of Baker et al., teach a color change material having an alkaline material (Baker et al., paragraphs 0064, 0069, 0070), but do not explicitly teach the alkaline material present in an amount ranging from 0.1% to about 10% by weight.  The Examiner is reading this limitation as optimization which would have been obvious to one of ordinary skill in the art.  Baker et al., specifically teach that the concentration of the alkaline material may be selected such that the pH of the indicator decreases sufficiently at certain concentrations of carbon dioxide.  Based on this teaching, one of ordinary skill in the art would be motivated to determine the optimum amount of alkaline material so as to determine a sufficient decrease in pH based on carbon dioxide concentration.  The MPEP states that where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  Additionally, the MPEP states that differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating the claimed concentration to be critical.  Reference to Baker et al., recites the general conditions of claim 12 in that it recites a color change material comprising an alkaline material.  Reference to Baker et al., also teach that the concentration of the alkaline material must be selected so as to ensure a sufficient decrease in pH (paragraph 0069).  As such, determining the optimum concentration for the alkaline material is nothing more than routine experimentation which would have been obvious to one of ordinary 
Regarding claim 17, Geist teaches a quenched unreactive portion (paragraph 0035).  The Examiner notes that the unreactive portion as taught by Geist is quenched up to a concentration of 0.5% as the reference teaches that the color change material is not reactive at carbon dioxide concentrations less than 0.5% (paragraph 0035).
Regarding claim 18, Baker et al., teach a carbon dioxide sensing material external to the respiratory system (paragraph 0045).
Regarding claim 19, Baker et al., teach the carbon dioxide sensing material comprising monoethanolamine (paragraph 0070).  The Examiner notes that the instant specification lists monoethanolamine as a suitable catalyst, as such, the monoethanolamine of Baker et al., is identical to the catalyst of the instant claims.
Regarding claim 20, Geist teaches an activation pull tab (retaining feature) that prevents fluid communication between the color change material and the respiratory stream (paragraph 0033).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798